Opinion by
Mr. Justice Gbeen,
The chief contention in this case was upon the question whether Catharine Dusenberry, a married woman, had legal capacity to assign a policy of life, insurance of which she was the beneficial owner, as security for the debt of her husband. The policy was made in 1886, and the assignment in September, 1894. As a matter of fact the assignment was made to the use plaintiff, as a collateral security- for the debt of her husband, contracted prior to the assignment. It is contended for Mrs. Dusenberry that she, being a married woman, could not make a valid assignment of the policy as security for the debt of her husband on account of the prohibition contained in the second section of the Act of June 8, 1893, P. L. 344, which declares that a married woman cannot become accommodation indorsor, maker, security or guarantor for another. We have held many times over that this prohibition excluded a married woman from making the technical contract of indorsement, suretyship or guaranty, but did not disable her from transferring her property as security for the debt of another. In Kulp v. Brant, 162 Pa. 222, we said, “It has so often been decided that a married woman may assign her personal property, as security for her husband’s debts, and that if the creditor acts on the faith of the assignment, she will not be allowed to repudiate it, that it is useless to again cite the authorities.”
In that case it was, as here, a policy of life insurance that was the subject of the assignment. In the case of Kuhn v. Ogilvie, 178 Pa. 303, the subject was fully considered in an opinion by our Brother Mitchell, and it was there held that, while the wife could not enter into the technical contract of surety for her husband’s debts, she could convey or assign her property, real or personal, to secure the debt of her husband. It was held that she could do this at any time before the act of 1893 was passed, and that there was nothing in the act which restrained or limited her capacity in that respect. There is an abundance of authorities to the same effect, but there is no occasion to review them. It is plain, therefore, that, in the present case, the wife had capacity to make the assignment of the policy in question, and that she is bound by her act.
The other contentions for the appellees are not tenable. No party to a written contract can invalidate it by saying that he *462or she understood it in a sense different from that which its plain words import. Nor can it be said there was either no consideration or that there was a failure of consideration for this assignment. The collateral agreement recited that Mrs. Dusenberry’s husband was indebted to the church in the sum of $2,000, for moneys which he as treasurer of the church had'collected, for which he had confessed a judgment to the church. The agreement further recites that in order to- secure the payment of this debt the policy was assigned to the church. And the church thereupon agreed to reassign the policy upon the payment of the indebtedness, the church reserving the right to surrender the policy and collect its surrender value from the insurance company, after giving ninety days’ notice of its intention to surrender, and a demand for the payment of the debt and interest. There is no need of any other consideration than this to support the assignment of the policy. To relieve her husband from the responsibilities and liabilities, civil and criminal, for his default as an officer of the church, and to secure the payment of his debt, and also to obtain a reassignment of the policy upon payment of the debt, constitute an ample consideration for the assignment. Long before the act of 1898 was passed, which so greatly enlarged the contractual capacity of married women, this Court held, in Lytle’s Appeal, 36 Pa. 131, that an assignment by husband and wife, acknowledged by the wife in the mode prescribed by the act of April 11,1848, of the wife’s interest in her deceased'father’s residuary estate, consisting of real and personal property, to secure the debts of the husband, is valid and binding on the wife.
Nor can the allegation in the wife’s affidavit of defense that she is informed and believes, and expects to be able to prove on the trial, that the church congregation promised and agreed to pay the premiums on the policy when they became due, and made default in s.o doing, help the wife’s case; Such an averment to be of any efficacy would have to be positive and direct, and accompanied by a further averment that it was omitted from the assignment by mistake, fraud or accident. There is no such averment in the affidavit, nor anything approaching it. The language of the assignment is perfectly plain and easily understood, and of course must be read by the courts according *463to its olear meaning. We are of opinion that the affidavit of defense contains nothing to prevent the entry of judgment.
Judgment reversed, and it is ordered that judgment be entered in favor of the plaintiff for the surrender value of the policy, together with interest and costs, against the Mutual Life Insurance Company of New York.